
	
		II
		111th CONGRESS
		2d Session
		S. 3604
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2010
			Ms. Snowe (for herself,
			 Mr. Grassley, Mr. Enzi, Mr.
			 Isakson, and Ms. Collins)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To extend the small business loan
		  enhancements.
	
	
		1.Small business loan guarantee
			 enhancement extensions
			(a)AppropriationThere
			 is appropriated, out of any funds in the Treasury not otherwise appropriated,
			 for an additional amount for Small Business Administration—Business
			 Loans Program Account, $480,000,000, to remain available through
			 December 31, 2010, for the cost of—
				(1)fee reductions and
			 eliminations under section 501 of division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 151), as amended by this
			 section; and
				(2)loan guarantees
			 under section 502 of division A of the American Recovery and Reinvestment Act
			 of 2009 (Public Law 111–5; 123 Stat. 152), as amended by this section.
				Such costs,
			 including the cost of modifying such loans, shall be as defined in section 502
			 of the Congressional Budget Act of 1974.(b)Extension of
			 programs
				(1)FeesSection
			 501 of division A of the American Recovery and Reinvestment Act of 2009 (Public
			 Law 111–5; 123 Stat. 151) is amended by striking September 30,
			 2010 each place it appears and inserting December 31,
			 2010.
				(2)Loan
			 guaranteesSection 502(f) of division A of the American Recovery
			 and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 153) is amended by
			 striking May 31, 2010 and inserting December 31,
			 2010.
				(c)AppropriationThere is appropriated, out of any funds in
			 the Treasury not otherwise appropriated, for an additional amount for
			 administrative expenses to carry out sections 501 and 502 of division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5), $5,000,000,
			 to remain available until expended, which may be transferred and merged with
			 the appropriation for Small Business Administration—Salaries and
			 Expenses.
			(d)Use of stimulus
			 funds To offset spendingNotwithstanding section 5 of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 116),
			 $485,000,000 is rescinded on a pro rata basis, by account, from unobligated
			 amounts appropriated or made available under division A of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 116) (other
			 than under title X of division A of such Act) in order to offset the increase
			 in spending resulting from subsections (a) and (c) of this section. The
			 Director of the Office of Management and Budget shall report to each
			 congressional committee the amounts rescinded under this subsection within the
			 jurisdiction of such committee.
			
